And at the succeeding March term in Suffolk, the unanimous opinion of the Court [the Chief Justice not sitting in the cause] was delivered by
Sedgwick, J.
[After stating briefly the facts in the cause.] The plaintiff’s claim of a part of the profits on the coffee which was saved is, in our opinion, contrary to the manifest intention of the contract, by which the plaintiff was entitled only, in case there should be, in fact, a profit arising upon the whole adventure ; if there should be such a loss that no profit should accrue, the plaintiff would have no right to claim any thing. In this case, therefore, there being no profit, there is nothing to which the plaintiff can form a just claim. The same principle was assumed as correct in the case of Putnam vs. Wood, which was cited at the bar by the judgment of the whole Court.
We are all of opinion that judgment must be entered according to the verdict.